Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-7, 9-12, 14-24, 26-32 are pending in this application.  Claims 8, 13 and 25 have been cancelled.  Claim 32 is new. This action is in response to the applicants’ filing of an amendment to a non-final office action on October 20, 2021.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Claim Objections
	Claim 2 is objected to because of the following informalities:
Claim 2 contains the following text in line 1:
“The method of claim Error! Reference source not found., wherein the (CCK) receptor-expressing cancerous tumor is a pancreatic tumor.”  
Examiner believes a Microsoft Word error occurred either with Applicants’ document or within the Patent Office. Examiner will amend the claim by Examiner’s amendment to read:
“The method of claim 1, wherein the (CCK) receptor-expressing cancerous tumor is a pancreatic tumor.”  This is how the claim was written in the previous claim set. The 
Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 2, line 1, deletion of the term “Error! Reference source not found.” And replace it with “1”.
Examiner’s Statement of Reasons for Allowance

	Claims 1-7, 9-12, 14-24, 26-32 are allowed.
Claims 1-7, 9-12, 14-24, 26-32 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application.
Conclusion
	Claims 1-7, 9-12, 14-24 and 26-32 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699